Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 indicates that in some embodiments the polyfunctional amino- and/or hydroxyl compound is 1,6-hexamethylene diamine, propane-1,2,3-triamine or 1,5-pentanediol. These compounds are not cycloaliphatic or aromatic, and so if these are the only compounds that are polyfunctional amino- and/or hydroxyl compounds in the reaction mixture of the organosilane polymer, then the polymer would not have polyfunctional amino- and/or hydroxyl compound with cycloaliphatic or aromatic groups, as required by base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. These compounds may be claimed as additional polyfunctional amino- and/or hydroxyl compounds, but they may not be the only polyfunctional amino- and/or hydroxyl compounds present. 


Claim Interpretation
	The term “non-skid / non-slip coating” is interpreted as an intended use limitation, as described in the Description of Related Art section of Applicant’s Specification as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iezzi (US 20160312064 A1) in view of Iezzi (US 20170183534 A1). 
Iezzi 2016 discloses a nonstick/nonslip composition comprising a mixture of an amino functional polysiloxane and an epoxy compound, as well as a polyamide polymer and an abrasive aggregate [abstract] wherein the abrasive aggregate includes rounded or angular particles [clm 6] having average diameter of 0.25-2.5 mm and an average hardness of 3-9 Mohs [clm 7]. The composition is applied by rolling or spraying [0010]. The polyamide polymer may include aliphatic or aromatic groups [0013]. The coatings may include pigments and other additives [0017]. 
Iezzi does not disclose the claimed organosilane polymer of the claims, but does disclose that coatings are for boat deck coatings [0002-0004].
Iezzi 2017 discloses a moisture cure composition [0072] for marine coatings [0008] comprising a polyurea made by a method comprising: reacting an amino-functional alkoxysilane with a polyisocyanate to form one or more adducts having an unreacted isocyanate group; and 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the silane functional polymer of the claims as the curing components of the coating of Iezzi 2016 because Iezzi 2017 teaches that they provide improved flexibility, hardness, cure times, solvent resistance, low VOCs, and many other advantages in military coatings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766